DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I consisting of claims 1-6 and 14-17 illustrated in figures 14A-17C, and the withdrawal of claims 7-13 and 18-20 in the reply filed on 11/02/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite “a left top cover that is pivotably mounted to a top edge of the left side wall and defines a left lock pin receptor.” Regarding recitation “and defines”, it is unclear what element defines a lock pin, e.g. left top cover, top edge, or left side wall. Furthermore, the 
Claims 1 and 14 recite “a left lock pin receptor defined by the frame”, the metes and bounds of the phrase “defined by” is unclear, e.g. comprises, consists, includes, contains, or forms.
Claims 2 and 15 recite “…when second end of the left lock pin is in the second position”, it is unclear if recitation “second end” is meant to refer to the previously set forth “second end” of the lock pin, or it is meant to set forth an additional second end.

Examiner notes that an attempt to reach Attorney Kenneth Bruley (51,504) was made to propose examiner’s amendments in order to further prosecution, however, the examiner was unable to reach the Attorney. 

Allowable Subject Matter
Claims 1-6 and 14-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claims 1 and 14 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
“a left top cover that is pivotably mounted to a top edge of the left side wall and defines a left lock pin receptor; and
a left lock pin that is secured to the left side wall, the left lock pin being movable from a first position in which a first end of the left lock pin is received within a left lock pin receptor defined by the frame and a second position in which a second end of the left lock pin is received within the left lock pin receptor of the left top cover,
wherein the left side wall is non-pivotably fixed to the frame when the first end of the left lock pin is in the first position, and the left top cover is non-pivotably fixed to the left side wall when the second end of the left lock pin is in the second position.”

The following closest prior arts fall short for the following reasons.
US 5845568 A discloses a precompression chamber (figure 5, element 14) of a compacter, the chamber comprising a side wall (28) pivotably mounted to a frame (18) of the compactor, US’568 does not disclose a top cover pivotably mounted to a top edge of the side wall (28), instead discloses the top cover being fixed to the side wall (28). US’568 also does not disclose a lock pin.
US 20070028787 A1 discloses a precompression chamber (figure 6, element 26) of a compacter, the chamber comprising a side wall (60) pivotably mounted to a frame (34) of the compactor, US’787 does not disclose a top cover pivotably mounted to a top edge of the side wall (60), instead discloses the top cover being fixed (63) to the side wall (60). US’787 also does not disclose a lock pin.
US 20100018415 A1 discloses a precompression chamber (figure 3, element 16) of a compacter, the chamber comprising a side wall (18) mounted to a frame of the compactor, and a top cover (42B) pivotably mounted to the side wall (18). US’415 does not disclose the side wall being pivotably mounted to the frame and a lock pin.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation/invention, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would require hindsight, since there is no motivation to pivot the top cover and include a lock pin.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4573403 A, a compactor comprising a precompression chamber with a pivotably mounted top cover (figure 1).
US 4594942 A, a compactor comprising a precompression chamber with a pivotably mounted top cover (figure 2).
US 5029522 A, a compactor comprising a precompression chamber with a pivotably mounted side wall (figure 2).
US 5193454 A, a compactor comprising a precompression chamber with a pivotably mounted top cover (figure 1).
US 6694871 B1, a compactor comprising a precompression chamber with a pivotably mounted top cover (figure 4).
US 20100095854 A1, a compactor comprising a precompression chamber with a pivotably mounted side wall (figure 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725